DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022  has been entered. Claims 1- 6,8-13,15-20,22-27  have been examined. Claims 7,14,21 are cancelled. Claims 25-27 are new. 

Response to Arguments
Applicant’s arguments, see Remarks – Pages 8-9, filed on 08/29/2022, with respect to the rejections  of claims 1,8,15 under 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Chen.





Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0/8/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
    	Claims 1,2,8,9,15,16   are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1,4,7,10,13,16 of the Patent No. US 11,042,256 B2 in view of Chang 

Claims 3,4,10,11,17,18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,7,13 of the Patent No. US 11,042,256 B2 in view of Chen. 

Claims 5,12,19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1,7,13 of the Patent No. US 11,042,256 B2 in view of Roy. 


Below are the analysis to the claims.
Claims 1,2,8,9,15,16  of Instant application
Claim 1, 4, 7,10,13,16 of Patent No. US 11,042,256.
Claim 1,8,15
 A non-transitory computer readable medium/method/system comprising 

 displaying a first message on a first display screen; receiving a second message that is a response of the first message;
 providing a second display screen that is a separate screen from the first display screen;
generating a user interface indicator on the first display screen, the user interface indicator indicative that the first display screen being changed to the second display screen, wherein the user interface indicator  marks a sub-thread associated with the first message or the second message, wherein the sub thread is displayed on the second display screen;
 changing the first display screen to the second display screen on receipt of an input on the first message, and
Claim 1,7,13
A non-transitory computer readable medium, /method/system comprising: 
displaying a first message transmitted from the device on a user interface;
 monitoring for a second message transmitted from another device in response to the first message; on receipt of the second message from the another device, 
generating, on the first message displayed on the user interface, a user interface indicator configured to provide the second message for display, and to provide a relationship interface between the first message and the second message on the user interface, the user interface indicator configured to provide the relationship interface as a thread and sub-thread interface, the relationship interface generated in response to receipt of the second message; wherein the 

 displaying the first message and the second message on the second display screen.
relationship interface is configured to receive a user selection of one of a thread and a sub-thread for inserting the received second message through the user interface; for the user selection of the one of the thread and the sub-thread, inserting the received second message into the selected one of the thread and the sub-thread; and providing a document generating interface
Claim 4, 10,16
wherein the user interface indicator is further configured to provide the relationship interface as a generation of a separate screen, the generating the user interface indicator comprising: displaying the first message on a first display screen as a part of a thread, providing the user interface indicator on the first message as an indication to change to a second display screen, and on receipt of an input on the user interface indicator, changing the first display screen to the second display screen and displaying the first message and a sub-thread comprising the second message on the second display screen.

Claim 2, 9,16
wherein the user interface indicator is generated on the first message in response to receipt of the second message.




Claim 1,7,13
monitoring for a second message transmitted from another device in response to the first message; on receipt of the second message from the another device, 
generating, on the first message displayed on the user interface, a user interface indicator configured to provide the second message for display,




Claims 6, 13, 20
wherein changing the first display screen to the second display screen is on receipt of the input on the user interface indicator.
Claim 4, 10,16
wherein the user interface indicator is further configured to provide the relationship interface as a generation of a separate screen, the generating the user interface indicator comprising: displaying the first message on a first display screen as a part of a thread, providing the user interface indicator on the first message as an indication to change to a second display screen, and on receipt of an input on the user interface indicator, changing the first display screen to the second display screen and displaying the first message and a sub-thread comprising the second message on the second display screen. message and the second message on the second display screen.



With regards to claim 1,8,15, 
The patent No. US 11,042,256 teaches wherein the user interface indicator  marks a sub-thread associated with the first message or the second message, wherein the sub thread is displayed on the second display screen, the Patent No. US 11,042,256 teaches , the user interface indicator configured to provide the relationship interface as a thread and sub-thread interface, the relationship interface generated in response to receipt of the second message; wherein the relationship interface is configured to receive a user selection of one of a thread and a sub-thread for inserting the received second message through the user interface; for the user selection of the one of the thread and the sub-thread, inserting the received second message into the selected one of the thread and the sub-thread (see Claim 1, Claim 4). Therefore, teaches indicator that marks a sub thread or thread associated with messages  wherein the messages are display on the sub thread of the second screen. 


With regards to claims 3, 10, 17,
The patent No. US 11,042,256 does not explicitly teach wherein a user types a message on the second display screen. However, Chen teaches wherein a user types a message on the second display screen (Fig.6). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 11,042,256 to include the teachings of Chen. The motivation for doing so is to allow the user to type messages in the second window in order for the user to modify the messages or add new messages.

With regards to claims 4, 11, 18
The patent No. US 11,042,256 does not explicitly teach wherein an interface for text input is provided that is the same on the first display screen and the second display screen. However, Chen teaches wherein an interface for text input is provided that is the same on the first display screen and the second display screen (Fig.6). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 11,042,256 to include the teachings of Chen. The motivation for doing so is to allow the user to type new messages in different displays. 
With regards to claims 5, 12, 19
The patent No. US 11,042,256 does not explicitly teach wherein a number of entries of the second message is displayed on the first display screen. However, Roy teaches a number of entries of the second message is displayed on the first display screen (Fig.8, ¶  0151).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 11,042,256  to include the teachings of Roy. The motivation for doing so is to allow the system to show the number of new messages in conversation with timestamp of the last incoming message (¶ 0151 - Roy).

With regards to claims 22-24
The patent No. US 11,042,256 does not explicitly teach wherein the second message on the second display is displayed on a timeline basis. However, Chang teaches wherein the second message on the second display is displayed on a timeline basis. (Fig.1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Patent No. US 11,042,256 to include the teachings of Chang. The motivation for doing so is to allow the system to organize messages in a hierarchical structure based on time. 

With regards to claims 25-27
The patent No. US 11,042,256 does not explicitly teach wherein the user interface indicator is an icon. However, Chen teaches wherein the user interface indicator is an icon (¶ 0029). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Patent No. US 11,042,256 to include the teachings of  Chen. The motivation for doing so is to allow the system to seamlessly allow a user to continue thorough discussions regarding a topic without re-inviting each user. (¶ 0029 - Chen).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,6,8-11,13,15-18,20,22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. Patent No. US 9,686,087 B2 ( Chang hereinafter) in view of Chen et al.  Publication No. US 2016/0364368 A1 ( Chen hereinafter)

Regarding claim 1,

Chang teaches a non-transitory computer readable medium, storing instructions for executing a process for managing messages on a device (Fig.1), the instructions comprising: 

displaying a first message on a first display screen ( Fig.1 – displaying a first message  “do you know if my cell phone has been shipped yet?;

receiving a second message that is a response of the first message (Fig.1 -  No Your order is shipping out tomorrow)

 providing a second display screen that is a separate screen from the first display screen (Fig.1 – shows a Q&A supplemental Display – 170).  
generating a user interface indicator on the first display screen, the user interface indicator indicative that the first display screen being changed to the second display screen;  changing the first display screen to the second display screen on receipt of an input on the first message (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  


 displaying the first message and the second message on the second display screen (Fig.1 – shows  first message and second message displayed in the second display 170).  

However, Chang does not explicitly teach 
wherein the user interface indicator marks a sub-thread associated with the first message or the second message, wherein the sub-thread is displayed on the second display screen

Chen teaches 


 wherein the user interface indicator marks a sub-thread associated with the first message or the second message, wherein the sub-thread is displayed on the second display screen  (Fig.4 &5 shows  user interface indicator marks a sub chat room associated with 1st message displayed or 3rd message , wherein the sub-chat room is displayed on the second display screen Called sub chat room – ¶0033 - Within the main chat room 400 a user may decide he or she wants to comment on a particular message 414 or topic group (e.g., the S2 bracket). Accordingly, and in some embodiments, the user may select with a pointer on message 414 to respond to message 414 (or the S2 topic group). In other embodiments, the user may select with the pointer on message 404 instead of 414 to continue discussion of a particular topic. In the illustrative example of FIG. 4, when the user selects the message 414, a menu 406 may display options that specify whether the user desires to respond to the message 414 (or the S2 topic group) in the main chat room or in a sub-chat room. The user may select the option to reply in a sub-chat room. The user's computing device GUI program may consequently generate the sub chat room 402 and display the reply message within the sub chat room 402 – Note; the examiner interprets the sub-thread as equivalent to sub chat room) 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the system to group chat room messages according to a topic ( Chen – ¶ 0003). 

Regarding claim 2,

Chang further teaches 
wherein the user interface indicator is generated on the first message in response to receipt of the second message (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  
Regarding claim 3,
Chang does not explicitly teach 

wherein a user  types a message on the second display screen 


However, Chen teaches 
wherein a user types a message on the second display screen (Fig.6 shows a user can type a message on the Sub Chat Room (S2)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the user to type messages in the second window in order for the user to modify the messages or add new messages.
Regarding claim 4,

Chang does not explicitly teach 

wherein an interface for text input is provided that is the same on the first display screen and the second display screen

However, Chen teaches 

wherein an interface for text input is provided that is the same on the first display screen and the second display screen  (Fig.6 shows  an interface for text input is provided is the same on the main chat and sub chat) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the user to type messages in the first and  second window in order for the user to modify the messages or add new messages.
Regarding claim 6,

Chang further teaches 
wherein changing the first display screen to the second display screen is on receipt of the input on the user interface indicator (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  


Regarding claim 8,
Chang teaches a method for managing messages on a device (Fig.1), the method comprising: 

displaying a first message on a first display screen ( Fig.1 – displaying a first message  “do you know if my cell phone has been shipped yet?;

receiving a second message that is a response of the first message (Fig.1 -  No Your order is shipping out tomorrow)

 providing a second display screen that is a separate screen from the first display screen (Fig.1 – shows a Q&A supplemental Display – 170).  
generating a user interface indicator on the first display screen, the user interface indicator indicative that the first display screen being changed to the second display screen;  changing the first display screen to the second display screen on receipt of an input on the first message (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  


 displaying the first message and the second message on the second display screen (Fig.1 – shows  first message and second message displayed in the second display 170).  

However, Chang does not explicitly teach 
wherein the user interface indicator marks a sub-thread associated with the first message or the second message, wherein the sub-thread is displayed on the second display screen

Chen teaches 


 wherein the user interface indicator marks a sub-thread associated with the first message or the second message, wherein the sub-thread is displayed on the second display screen  (Fig.4 &5 shows  user interface indicator marks a sub chat room associated with 1st message displayed or 3rd message , wherein the sub-chat room is displayed on the second display screen Called sub chat room – ¶0033 - Within the main chat room 400 a user may decide he or she wants to comment on a particular message 414 or topic group (e.g., the S2 bracket). Accordingly, and in some embodiments, the user may select with a pointer on message 414 to respond to message 414 (or the S2 topic group). In other embodiments, the user may select with the pointer on message 404 instead of 414 to continue discussion of a particular topic. In the illustrative example of FIG. 4, when the user selects the message 414, a menu 406 may display options that specify whether the user desires to respond to the message 414 (or the S2 topic group) in the main chat room or in a sub-chat room. The user may select the option to reply in a sub-chat room. The user's computing device GUI program may consequently generate the sub chat room 402 and display the reply message within the sub chat room 402 – Note; the examiner interprets the sub-thread as equivalent to sub chat room) 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the system to group chat room messages according to a topic ( Chen – ¶ 0003). 



Regarding claim 9,

Chang further teaches 
wherein the user interface indicator is generated on the first message in response to receipt of the second message (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  

Regarding claim 10,
Chang does not explicitly teach 

wherein a user  types a message on the second display screen 


However, Chen teaches 
wherein a user  types a message on the second display screen (Fig.6 shows a user can type a message on the Sub Chat Room (S2)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the user to type messages in the second window in order for the user to modify the messages or add new messages.


Regarding claim 11,

Chang does not explicitly teach 

wherein an interface for text input is provided that is the same on the first display screen and the second display screen

However, Chen teaches 

wherein an interface for text input is provided that is the same on the first display screen and the second display screen  (Fig.6 shows  an interface for text input is provided is the same on the main chat and sub chat) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the user to type messages in the first and  second window in order for the user to modify the messages or add new messages.

Regarding claim 13,

Chang further teaches 
wherein changing the first display screen to the second display screen is on receipt of the input on the user interface indicator (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  


Regarding claim 15,

Chang teaches a system (Fig.1),comprising: 
a display configured to display a user interface; at least one memory configured to store instructions; and at least one processor coupled to the memory and configured to execute the instructions to: 

display a first message on a first display screen ( Fig.1 – displaying a first message  “do you know if my cell phone has been shipped yet?;

receive a second message that is a response of the first message (Fig.1 -  No Your order is shipping out tomorrow)

 provide a second display screen that is a separate screen from the first display screen (Fig.1 – shows a Q&A supplemental Display – 170).  
generating a user interface indicator on the first display screen, the user interface indicator indicative that the first display screen being changed to the second display screen;  changing the first display screen to the second display screen on receipt of an input on the first message (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  


 displaying the first message and the second message on the second display screen (Fig.1 – shows  first message and second message displayed in the second display 170).  

However, Chang does not explicitly teach 
wherein the user interface indicator marks a sub-thread associated with the first message or the second message, wherein the sub-thread is displayed on the second display screen

Chen teaches 


 wherein the user interface indicator marks a sub-thread associated with the first message or the second message, wherein the sub-thread is displayed on the second display screen  (Fig.4 &5 shows  user interface indicator marks a sub chat room associated with 1st message displayed or 3rd message , wherein the sub-chat room is displayed on the second display screen Called sub chat room – ¶0033 - Within the main chat room 400 a user may decide he or she wants to comment on a particular message 414 or topic group (e.g., the S2 bracket). Accordingly, and in some embodiments, the user may select with a pointer on message 414 to respond to message 414 (or the S2 topic group). In other embodiments, the user may select with the pointer on message 404 instead of 414 to continue discussion of a particular topic. In the illustrative example of FIG. 4, when the user selects the message 414, a menu 406 may display options that specify whether the user desires to respond to the message 414 (or the S2 topic group) in the main chat room or in a sub-chat room. The user may select the option to reply in a sub-chat room. The user's computing device GUI program may consequently generate the sub chat room 402 and display the reply message within the sub chat room 402 – Note; the examiner interprets the sub-thread as equivalent to sub chat room) 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the system to group chat room messages according to a topic ( Chen – ¶ 0003). 



Regarding claim 16,


Chang further teaches 
wherein the user interface indicator is generated on the first message in response to receipt of the second message (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  
Regarding claim 17,
Chang does not explicitly teach 

wherein a user  types a message on the second display screen 


However, Chen teaches 
wherein a user types a message on the second display screen (Fig.6 shows a user can type a message on the Sub Chat Room (S2)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the user to type messages in the second window in order for the user to modify the messages or add new messages.


Regarding claim 18,

Chang does not explicitly teach 

wherein an interface for text input is provided that is the same on the first display screen and the second display screen

However, Chen teaches 

wherein an interface for text input is provided that is the same on the first display screen and the second display screen  (Fig.6 shows  an interface for text input is provided is the same on the main chat and sub chat) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the user to type messages in the first and  second window in order for the user to modify the messages or add new messages.
Regarding claim 20,

Chang further teaches 
wherein changing the first display screen to the second display screen is on receipt of the input on the user interface indicator (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  

Regarding claim 22,

Chang further teaches

wherein the second message on the second display is displayed on a timeline basis (Fig.1 – Q&A supplemental Display (shows that the second message is display on a timeline basis - (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  

Regarding claim 23,

Chang further teaches
wherein the second message on the second display is displayed on a timeline basis (Fig.1 – Q&A supplemental Display (shows that the second message is display on a timeline basis - (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  




Regarding claim 24,

Chang further teaches
wherein the second message on the second display is displayed on a timeline basis (Fig.1 – Q&A supplemental Display (shows that the second message is display on a timeline basis - (Col.3,lines 42-50 - To initiate synchronization for questions and answers in the instant messaging session text 120, questions and answers can be identified in the instant messaging session text 120 and each of the answers to a corresponding one of the questions can be matched by either manual intervention from the participant or automatic synchronization – Col.3, lines 60 -70 - manual synchronization can be provided. 60 Manual synchronization can include highlighting a fragment 115 within the instant messaging session text 120 and selecting an ask control 150. By manually denoting a fragment as a question which a response is required, the sender participant 160 can ensure that the recipient participant 190 of the question will respond to the fragment. Once identified as a question, the ask control 150 can augment the instant messaging client HOB with a supplemental display transcript 170 and display the pair of matching question and answer 185).  
Regarding claim 25,

Chang does not explicitly teach 
 the user interface indicator is an icon.
However, Chen teaches  
user interface indicator is an icon ( ¶ 0029 - The Sl control button 310 may correspond to an icon that provides user access to a first generated alternate chat room (hereinafter referred to as a "sub-chat room"). For example, when a first user generates a reply message 316 to an original message 314, a sub-chat room may be created (e.g., Sl sub-chat room that includes messages 314 and 316). In some embodiments, sub-chat rooms are generated to seamlessly allow a user to continue thorough discussions regarding a topic without re-inviting each user).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the system to seamlessly allow a user to continue thorough discussions regarding a topic without re-inviting each user. (¶ 0029 - Chen).

Regarding claim 26,

Chang does not explicitly teach 
 the user interface indicator is an icon.
However, Chen teaches  
user interface indicator is an icon ( ¶ 0029 - The Sl control button 310 may correspond to an icon that provides user access to a first generated alternate chat room (hereinafter referred to as a "sub-chat room"). For example, when a first user generates a reply message 316 to an original message 314, a sub-chat room may be created (e.g., Sl sub-chat room that includes messages 314 and 316). In some embodiments, sub-chat rooms are generated to seamlessly allow a user to continue thorough discussions regarding a topic without re-inviting each user).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the system to seamlessly allow a user to continue thorough discussions regarding a topic without re-inviting each user. (¶ 0029 - Chen).

Regarding claim 27,

Chang does not explicitly teach 
 the user interface indicator is an icon.
However, Chen teaches  
user interface indicator is an icon ( ¶ 0029 - The Sl control button 310 may correspond to an icon that provides user access to a first generated alternate chat room (hereinafter referred to as a "sub-chat room"). For example, when a first user generates a reply message 316 to an original message 314, a sub-chat room may be created (e.g., Sl sub-chat room that includes messages 314 and 316). In some embodiments, sub-chat rooms are generated to seamlessly allow a user to continue thorough discussions regarding a topic without re-inviting each user).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Chen. The motivation for doing so is to allow the system to seamlessly allow a user to continue thorough discussions regarding a topic without re-inviting each user. (¶ 0029 - Chen).

Claims 5,12,19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen further in view of  Roy et al. Publication No. US 2013/0198296 A1 (Roy hereinafter) 

Regarding claim 5,

Chang further teaches the second message is display on the first display screen (Fig. 1). However, Chang does not explicitly teach a number of entries of the second message is displayed on the first display screen
Roy teaches 
a number of entries of the second message is displayed on the first display screen (Fig.8, - 812 shows number of messages received of the last incoming message (second message) display in screen 800 - ¶  0151 - An active conversation 810 in the inbox 800 can show the number of new messages 812 in conversation 810 with timestamp of the last incoming message).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Roy. The motivation for doing so is to allow the system to show the number of new messages in conversation with timestamp of the last incoming message (¶ 0151 - Roy).
Regarding claim 12,

Chang further teaches the second message is display on the first display screen (Fig. 1). However, Chang does not explicitly teach a number of entries of the second message is displayed on the first display screen
Roy teaches 
a number of entries of the second message is displayed on the first display screen (Fig.8, - 812 shows number of messages received of the last incoming message (second message) display in screen 800 - ¶  0151 - An active conversation 810 in the inbox 800 can show the number of new messages 812 in conversation 810 with timestamp of the last incoming message).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Roy. The motivation for doing so is to allow the system to show the number of new messages in conversation with timestamp of the last incoming message (¶ 0151 - Roy).

Regarding claim 19,

Chang further teaches the second message is display on the first display screen (Fig. 1). However, Chang does not explicitly teach a number of entries of the second message is displayed on the first display screen
Roy teaches 
a number of entries of the second message is displayed on the first display screen (Fig.8, - 812 shows number of messages received of the last incoming message (second message) display in screen 800 - ¶  0151 - An active conversation 810 in the inbox 800 can show the number of new messages 812 in conversation 810 with timestamp of the last incoming message).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to include the teachings of Roy. The motivation for doing so is to allow the system to show the number of new messages in conversation with timestamp of the last incoming message (¶ 0151 - Roy).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445